FILED

UNITED STATES DISTRICT COURT JUN - 9 20's
Clerk, US. District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA mm mm mm”, Comm

D’RAYFIELD SHIPMAN, )
)
Plaintiff, )
) Case: 1:15—cv-00871 Jury Demand
v. ) Assigned To : Unassigned
) Assign. Date : 6/9/2015
DISABLED AMERICAN VETERANS, ) Description: Pro Se Gen. Civil (F Deck)
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se civil complaint. The application will be granted, and the complaint will be dismissed

as frivolous.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of resjudicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (BBC. 1977).

Plaintiff, who states that he has “been represented by [defendant] for the past 20+ years,”
Compl. at 1 (page numbers designated by the Court), alleges that defendant has “grossly
discriminated against” him, id. at 2, by “fail[ing] to acknowledge [his] complaints,” id. He
neither describes his “complaints,” nor explains the alleged discrimination against him, nor states
the basis for this Court’s jurisdiction. As drafted, the complaint does not comply with Rule 8(a),
and it therefore will be dismissed. An Order consistent with this Memorandum Opinion is issued

separately.

    

L) ,
DATE: qﬁU/VQS/ 210/3 
J

United States District Judge